

 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT, dated as of September 29, 2009 (this
"Agreement") is entered  into  by  and  among  Ecology Coatings,
Inc.,  a  Nevada corporation (the "Company"), Stromback Acquisition Corporation,
an Illinois corporation (the "Purchaser") and Richard Stromback.  The parties,
intending to be legally bound, hereby agree as follows:


WHEREAS, the Company desires to sell to Purchaser, and the Purchaser desires to
purchase from the Company up to three thousand (3,000) five (5.0%) percent
Cumulative Convertible Preferred Shares of the Company at a price per share of
One Thousand and 00/100 dollars ($1,000/00) (the “Convertible Preferred Stock”)
containing the terms set forth in the Certificate of Designation attached as
Exhibit “A” hereto (the “Certificate of Designation”). The amounts in excess of
$240,000.00 invested by Stromback Acquisition Corporation to Company under this
agreement is not guaranteed and will be subject to Stromback Acquisition
Corporation’s sole and absolute discretion.


NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties and covenants herein contained,
the Company and Purchaser agree as follows:


1. Sale of Convertible Preferred Stock.  Subject to the terms and conditions of
this Agreement, Company hereby agrees to sell to Purchaser and Purchaser hereby
agrees to purchase from Company up to three thousand (3,000) shares of the
Convertible Preferred Stock at a price of One Thousand and 00/100 dollars
($1,000/00) per share. Upon the execution of this Agreement (the "First
Closing"):


a.  
The Company shall deliver or cause to be delivered to Purchaser
the  following:  (i) this Agreement duly executed by the Company; (ii) a
certificate evidencing that number of shares of Convertible Preferred Stock
being  purchased by Purchaser,  registered in the name of Purchaser; (iii)
the  Registration  Rights  Agreement  [attached] duly executed by the Company
and (iv) and Warrant (the "Warrant") [attached], registered in the name of
Purchaser and giving Purchaser the right to acquire the number of shares of the
Company’s common stock (the “Common Stock”) upon the  exercise  of the  Warrant;
and



b.  
Purchaser shall deliver or cause to be delivered to the Company the following:
(i) this Agreement duly executed by Purchaser;  (ii) the  purchase  price for
the Shares  being  purchased  by Purchaser,  by check,  wire transfer,  or
any  combination  thereof,  payable to Company,  and (iii)
the  Registration  Rights  Agreement  duly  executed by Purchaser.



2. Additional Closings. After investment of the initial $240,000.00 Purchaser,
in Purchaser’s sole and absolute discretion, may purchase up to 2760 additional
Convertible Preferred Shares on or before six (6) months  after the First
Closing (the  "Additional  Closing(s)"),  subject  to the  same  procedures  as
provided  in  Section  1.


3. Conversion. The Convertible Preferred Stock can be converted at Purchaser’s
option at any time into shares of the Company’s Common Stock at a conversion
price equal to seventy-seven (77%) percent of the average closing price of the
Company’s common stock as quoted on the Over the Counter Bulletin Board, or,
where applicable, other national exchange, for the five (5) business days
preceding the First Closing or, as applicable, any Additional Closing (the
“Conversion Price”).


 
4. Warrants. Upon the First Closing, and each Additional Closing(s) thereafter,
the Company shall issue Purchaser a warrant to purchase that number of shares of
the Company’s Common Stock which is equal to six (6%) percent of the total
dollar amount invested by Purchaser at the respective Closing (the “Warrant”).
Thus, for the avoidance of doubt, should Purchaser invest One Million and 00/100
dollars ($1,000,000/00) (e.g., purchases 1,000 shares of the Convertible
Preferred Stock), the Company shall issue Purchase a warrant to purchase sixty
thousand (60,000/00) shares of the Company’s Common Stock. The exercise price of
a Warrant shall be equal to the Conversion Price.


5. Budgetary Authority. Purchaser shall have approval authority over fifty (50%)
percent of the proceeds of the First Closing, or, as applicable, any Additional
Closing up to a maximum of Five hundred thousand dollars ($500,000.00) in total
(the "Discretionary Investment").  Purchaser will advise and make
recommendations to the Company as to the use of such Discretionary Investment,
which shall include recommendations as to the Company’s investor relations and
shareholder communications programs as well as other company debts and payables
per its existing agreements.  The Company shall not employ nor withhold the
Discretionary Investment without the prior approval of the Purchaser.  Upon
approval or recommendation of the Discretionary Investment from the Purchaser,
the Company shall make the approved payments within three (3) business days of
the request of the Purchaser.      The Company's failure to abide by the terms
and conditions of this paragraph five (5) or paragraph nine (9) shall constitute
a material breach of this Securities Purchase Agreement and result in liquidated
damages for Purchaser equal to four times the amount of Discretionary Investment
funds.   In the event the Company fails to abide by the terms and conditions of
this paragraph five (5) or paragraph nine (9) it is understood and agreed that
Purchaser has the unequivocal right to obtain timely injunctive relief to
protect the rights of Purchaser.    Notwithstanding the foregoing, Purchaser
shall not have authority pursuant to this paragraph five (5) to bind or obligate
the Company with respect to any material agreement.


6. Representations and Warranties of Company. Company hereby represents
and  warrants  to Purchaser  in the  First  Closing  that  the  statements
contained in the following paragraphs of this Section 6 are all true and correct
as of the date of this  Agreement and the Closing Date, and to Purchaser in an
Additional Closing that the statements  contained in the following paragraphs of
this  Section  6 are all true and  correct  as of the date of the  Additional
Closing:


 
a.  
Organization and Standing: Articles and Bylaws. Company is a corporation  duly
organized,  validly  existing and in good standing under the laws of
the  State  of  Nevada  and  has all  requisite  corporate  power  and authority
to carry on its business as now conducted.



b.  
Corporate  Power.  Company  has all  requisite  legal and corporate power to
enter into,  execute,  deliver and perform this Agreement and the Registration
Rights Agreement (the "Registration  Rights Agreement") of even date herewith
between Company and Purchaser. This Agreement and the Registration
Rights  Agreement (the  "Transaction  Documents") have been duly executed by the
Company and  constitute  the legal,  valid and binding  obligations  of Company,
enforceable in accordance with their terms, except as the same may be limited by
(i) bankruptcy,  insolvency,  moratorium,  and other laws of general application
affecting the  enforcement  of  creditors'  rights and (ii)  limitations  on the
enforceability  of the  indemnification  provisions of the  Registration  Rights
Agreement as limited by applicable securities laws.



 
c.  
Authorization.



 
i.  
Corporate Action.  All corporate and legal action on the part of Company, its
officers, directors and shareholders necessary for the execution and delivery of
this Agreement, the Registration Rights Agreement, the sale and issuance of the
Convertible Preferred Stock and Common Stock,  and the performance of Company's
obligations hereunder have been taken.



ii.  
Valid Issuance.  The Convertible Preferred Stock and Common Stock, when issued
in compliance with the provisions of this Agreement and the Warrant, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
liens and encumbrances; provided, however, that the Convertible Preferred Stock,
the Common Stock and Warrants may be subject to restrictions on transfer under
state and/or federal  securities  laws as set forth herein,  and as may be
required by future changes in such laws.



 
d.  
Government Consent, Etc. No consent,  approval,  order or authorization of, or
designation,  registration, declaration or filing with, any federal,  state,
local or other governmental authority on the part of Company is required in
connection  with the valid execution and delivery of this Agreement, the
Registration Rights Agreement or the offer, sale or issuance of the Convertible
Preferred Stock, the  Common Stock and the
Warrant  other  than,  if  required,  filings or qualifications under the Nevada
Securities Act, as amended (the "Nevada  Law"), or other  applicable  blue sky
laws,  which filings or qualifications,  if required,  will be timely filed or
obtained by Company.  The execution,  delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions  contemplated thereby do not and will not conflict  with,  or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of
termination,  amendment,  acceleration  or  cancellation  (with or without
notice,  lapse of time or both) of, any agreement filed (or incorporated by
reference) as an exhibit to the SEC Reports (as defined below).



e.  
SEC Reports; Financial Statements.  The Company has filed all
reports  required  to be filed by it under the  Securities  Exchange  Act of
1934,  as amended  ("1934  Act"),  including  pursuant to Section 13(a) or 15(d)
thereof,  for the  twelve  months  preceding  the  date  hereof  (the  foregoing
materials  being  collectively  referred  to herein as the "SEC  Reports")  on a
timely  basis or has  received a valid  extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.  As of
their respective  dates, the SEC Reports complied in all material  respects with
the  requirements of the Securities Act of 1933, as amended (the "1933 Act") and
the 1934 Act and the rules and  regulations  of the  Securities and Exchange
Commission ("Commission")  promulgated thereunder,  and none of the SEC Reports,
when filed,  contained  any untrue  statement  of a material  fact or omitted to
state a material  fact  required to be stated  therein or  necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  The financial  statements of the Company  included in the
SEC  Reports  comply  in  all  material  respects  with  applicable   accounting
requirements  and the rules  and  regulations  of the  Commission  with  respect
thereto as in effect at the time of filing. Such financial  statements have been
prepared in accordance with generally accepted accounting  principles applied on
a  consistent  basis  during the periods  involved,  except as may be  otherwise
specified in such financial  statements or the notes thereto, and fairly present
in all  material  respects  the  financial  position  of  the  Company  and  its
consolidated  subsidiaries  as of and for the dates  thereof  and the results of
operations  and cash flows for the periods then ended,  subject,  in the case of
unaudited statements, to normal, year-end audit adjustments.



f.  
Private Placement. Assuming the accuracy of the Purchaser’s representations and
warranties set forth in Section 7, no registration under the 1933 Act is
required for the offer, issuance and sale of the Convertible Preferred Stock,
the Common Stock and the Warrants by the Company to Purchaser as contemplated
hereby.



g.  
Investment  Company.  The  Company is not,  and is not an Affiliate  of,
an  "investment  company"  within the  meaning of the  Investment Company Act of
1940, as amended.



 


 
7. Representations  and  Warranties  by  Purchaser.   Purchaser represents and
warrants to Company as of the Closing Date (or Additional Closing Date, as
applicable) as follows:


a.  
Investment Intent:  Authority. This Agreement is made with Purchaser in reliance
upon Purchaser's  representation to Company,  evidenced by Purchaser's execution
of this Agreement, that Purchaser is acquiring the Convertible Preferred Stock,
the Warrants and the Common Stock for investment for  Purchaser's own account,
not as nominee or agent, for investment and not with a view to, or for resale in
connection  with, any distribution or public offering thereof within the meaning
of the 1933 Act; provided,  however, that by making the representations  herein,
Purchaser does not agree to hold any of the Convertible Preferred Stock, the
Warrants and the Common Stock for any minimum or other  specific term and
reserves the right to dispose of the Convertible Preferred Stock,  the  Warrants
and the Warrant.  Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Purchaser has the
requisite right,  power,  authority and capacity to enter into and perform this
Agreement and the Agreement will constitute a valid and binding
obligation  upon  Purchaser,  except as the same may be limited  by  bankruptcy,
insolvency,  moratorium,  and other laws of general  application  affecting  the
enforcement of creditors' rights.



b.  
Knowledge and Experience. Purchaser (i) has such knowledge and experience in
financial and business  matters as to be capable of evaluating the merits and
risks of Purchaser's  prospective  investment in the Convertible Preferred
Stock,  the Warrants and the Common Stock; (ii) has the ability to bear the
economic risks of Purchaser's  prospective  investment;  (iii) has had all
questions which have been asked by  Purchaser  satisfactorily  answered by
Company;  and (iv) has not been  offered the Convertible Preferred
Stock,  the  Warrants  and the Common Stock by any form of
advertisement,   article,   notice  or  other  communication  published  in  any
newspaper,  magazine, or similar media or broadcast over television or radio, or
any  seminar or meeting  whose  attendees  have been  invited by any such media.
Purchaser represents and warrants that it is an "accredited investor" within the
meaning of Rule 501 of Regulation D of the Securities Act.



 
c.  
Transfer  Restrictions.  Purchaser  covenants  that in no event will it
sell,  transfer or  otherwise  dispose of any of the  Convertible Preferred
Stock,  the Warrants  and the Common Stock  other than in  conjunction  with an
effective registration statement for the same under the Securities Act or
pursuant to an exemption  there from,  or in  compliance  with  Rule
144  promulgated  under the Securities  Act or to a person  related  to or
an  entity  affiliated  with said Purchaser and other than in compliance with
the applicable securities regulation laws of any state.



8. Registration of the Shares to be Purchased.  The Purchaser will have such
rights to have the Common Stock registered under the Securities Act as is
provided initially under the Registration Rights Agreement.


9. Stromback Family.  Company will continue to use the services of RJS
Consulting.  Company will upon the maturity date of the promissory note Company
made to Richard Stromback offer the option to either extend the terms of the
note for an additional one year period on identical terms or convert the
outstanding principal and interest owed under the note into the Company’s common
stock at a conversion price equal to the close of the Company’s common stock on
the OTC Bulletin Board on the maturity date.  Company agrees to extend an offer
to Doug Stromback and Deanna Stromback that will allow them upon the maturity
dates of the Company’s promissory notes held by them to either extend the terms
of the notes for an additional one year period on identical terms or convert the
outstanding principal and interest owed under the notes into the Company’s
common stock at a conversion price equal to the close of the Company’s common
stock on the OTC Bulletin Board on the maturity dates.  Upon completion of the
first closing and immediately after dispersments are made per the Discretionary
Investment of the initial $240,000.00 of investment, Richard Stromback agrees to
resign as a member of the Company’s Board of Directors by executing a
resignation letter substantially in the form of Exhibit B.  Subsequently, as
long as there are no material breaches of this agreement Richard Stromback also
agrees not to seek directly or indirectly to become a Company director, be
nominated to become a Company director and/or accept the appointment as a
Company director for a period of five years after the effective date of this
Agreement.


10. Legends.   Company  will  place  the  following   legends  on  each
certificate representing Shares and Common Stock:


THE SECURITIES REPRESENTED  HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED  ("ACT"),  OR ANY  APPLICABLE  STATE SECURITIES LAWS
("BLUE SKY LAWS"). ANY TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A
REGISTRATION STATEMENT UNDER THE ACT OR AS REQUIRED BY BLUE SKY LAWS IS IN
EFFECT AS TO SUCH  TRANSFER OR IN THE
OPINION  OF  COUNSEL  REASONABLY   SATISFACTORY  TO  THE  COMPANY  SUCH
REGISTRATION  IS  UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT
OR BLUE SKY LAWS.


The legend  set forth  above  shall be removed  and the  Company  shall  issue a
certificate  without such legend to the holder of the Shares and Warrant  Shares
upon which it is stamped,  if,  unless  otherwise  required by state  securities
laws,  (i) such Shares and Warrant  Shares are  registered  for resale under the
1933 Act, (ii) in connection with a sale  transaction,  such holder provides the
Company  with an opinion of counsel,  in a  generally  acceptable  form,  to the
effect  that a public  sale,  assignment  or  transfer of the Shares and Common
Stock may be made without registration under the 1933 Act, or (iii) such holder
provides  the Company  with  reasonable  assurances  that the Shares and Common
Stock can be sold pursuant to Rule 144 without any restriction as to the number
of  securities  acquired as of a  particular  date that can then be  immediately
sold.  The Purchaser acknowledges,  covenants  and  agrees to sell  Shares and
Warrant  Shares  represented  by a  certificate  from  which the legend has been
removed only pursuant to (i) a registration  statement  effective under the 1933
Act or (ii)  advice of counsel  that such sale is exempt  from the  registration
requirements  of Section 5 of the 1993 Act,  including,  without  limitation,  a
transaction pursuant to Rule 144.


11. Indemnification of Purchasers.  The Company will indemnify and hold
Purchaser and its directors, officers, shareholders,  partners, employees
and  agents  (each,  a  "Purchaser  Party")  harmless  from any and all  losses,
liabilities,  obligations,  claims, contingencies,  damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys'  fees and costs of  investigation  (collectively,  "Losses") that a
Purchaser Party may  suffer or incur as a result  of or  relating  to the
failure of the  representations  and  warranties  of the  Company to be true and
correct.


12. Miscellaneous.


 
a.  
Waivers and Amendments.  The provisions of this Agreement may only be amended or
modified in a writing executed  by each of Company and Purchaser.  A waiver
shall not be effective  unless in a writing  by the party against whom such
waiver is to be enforced.



b.  
Governing Law. This Agreement and all actions  arising out of or in
connection  with this  Agreement  shall be governed by and construed in
accordance  with  the laws of the  State  of  Michigan,  without  regard  to the
conflicts of law provisions  thereof.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY  DISPUTE  HEREUNDER  OR IN  CONNECTION  HEREWITH  OR ARISING  OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.



 
c.  
Entire Agreement.  This Agreement, the Registration Rights Agreement  and the
Warrants  constitute  the full and entire  understanding  and agreement between
the parties with regard to the subjects hereof and thereof.



 
d.  
Survival. The representations,  warranties,  covenants and
agreements  made  herein  shall  survive  the  execution  and  delivery  of this
Agreement.



 
e.  
Notices, etc. Any notice,  request or other communication required or
permitted  hereunder shall be in writing and shall be deemed to have been duly
given (i) upon receipt if  personally  delivered,  (ii) three (3) days after
being mailed by registered or certified mail,  postage  prepaid,  or (iii) one
day after being sent by recognized overnight courier or by facsimile,  if to
Purchaser,  1050 Northover Drive, Bloomfield Hills, Michigan, or at such other
address or number as Purchaser shall have furnished to Company in writing, or if
to Company, at 2701 Cambridge Court, Suite 100, Auburn Hills, Michigan, or at
such other address or number as the Company shall have furnished to Purchaser in
writing.



 
f.  
Validity.  If any  provision of this  Agreement  shall be judicially  determined
to be invalid,  illegal or  unenforceable,  the validity, legality and
enforceability of the remaining  provisions shall not in any way be affected or
impaired thereby.



 
g.  
Counterparts. This Agreement may be executed in any number of
counterparts,  each of which shall be an original,  but all of which together
shall be deemed to constitute one instrument.



 
h.  
Assignment.  The terms and  conditions of this  Agreement shall inure to the
benefit of and be binding upon the respective  successors and assigns of
the  parties.  Nothing in this  Agreement,  express  or  implied,  is
intended  to  confer  upon any  party  other  than the  parties  hereto or their
respective  successors  and  assigns  any  rights,  remedies,   obligations,  or
liabilities under or by reason of this Agreement,  except as expressly  provided
in this Agreement.



 
i.  
Remedies.  The Purchaser shall have all rights and remedies set forth in
the  Transaction  Documents  and all rights and  remedies  which such holders
have been granted at any time under any other  agreement  or contract  and all
of the rights which such holders have under  any
law.  Any  person  having  any  rights  under any  provision  of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other  security),  to  recover  damages by reason of any breach of any provision
of this Agreement and to exercise all other rights granted by law.



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.




ECOLOGY COATINGS, INC.
 
/s/ Robert G. Crockett
By:  Robert G. Crockett
Its:  CEO




STROMBACK ACQUISITION CORPORATION
/s/ Richard D. Stromback
By: Richard D. Stromback
Its: President






/s/ Richard Stromback
RICHARD STROMBACK, Individually

 
 

--------------------------------------------------------------------------------

 
